On appeal by the attorney for the former owners of property taken in condemnation, from an order directing the payment of the award to the trustees holding one mortgage and to the liquidator of a title company owning the other, without provision for payment of compensation claimed by the appellant from the title company on the theory that he had a lien for services which was superior to the interests of that mortgagee, here respondent, order affirmed, with ten dollars costs and disbursements. The appeal was in effect withdrawn by the appellant as to the mortgage trustees. Appellant presented no facts from which it could be inferred that the title company, mortgagee, retained the appellant as its attorney in the proceeding. Appellant has no rights in the awaj’d. (Gates v. De La Mare, 142 N. Y. 307.) Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.